In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                       No. 13-387V
                                   Filed: May 13, 2014

* * * * * * * * * * * * * * * *                       UNPUBLISHED
DAVID TOMASO,                             *
                                          *           Special Master Gowen
               Petitioner,                *
                                          *           Joint Stipulation on Damages;
v.                                        *           Influenza (Flu) vaccine; Guillain-
                                          *           Barré Syndrome (GBS).
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
* * * * * * * * * * * * * * * *
James E. Thompson, The Law Offices of Joseph V. Roddy, Chicago, IL, for petitioner.
Tara Kilfoyle, United States Department of Justice, Washington, DC, for respondent.

                                       DECISION 1

      On June 10, 2013, David Tomaso filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Mr.
Tomaso alleged that he received an influenza (“flu”) vaccine on September 2, 2010, 3
and that he thereafter suffered from Guillain Barré Syndrome (“GBS”) which was
caused in fact by the vaccination. See Petition at 1-2.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this ruling on the website of the United States
Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All
citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
3
 Petitioner’s vaccination record reflects that the vaccination was administered on
September 8, 2010. Pet. Ex. C at 1.

                                             1
       On May 12, 2014, the parties filed a stipulation in which they agree that a
decision should be entered awarding compensation.

       Respondent denies that the flu vaccine caused Mr. Tomaso’s alleged GBS
and/or any other injury. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it
as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

          A lump sum of $75,000.00 in the form of a check payable to petitioner.
          This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation. 4

       IT IS SO ORDERED.

                                          s/ Thomas L. Gowen
                                          Thomas L. Gowen
                                          Special Master




4
   Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.


                                             2
Case 1:13-vv-00387-UNJ Document 24 Filed 05/12/14 Page 1 of 5
Case 1:13-vv-00387-UNJ Document 24 Filed 05/12/14 Page 2 of 5
Case 1:13-vv-00387-UNJ Document 24 Filed 05/12/14 Page 3 of 5
Case 1:13-vv-00387-UNJ Document 24 Filed 05/12/14 Page 4 of 5
Case 1:13-vv-00387-UNJ Document 24 Filed 05/12/14 Page 5 of 5